Citation Nr: 0116904	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the veteran has filed a timely substantive appeal 
of a decision denying a claim for service connection for 
residuals of a right heel injury.

2.  Whether the veteran has filed a timely substantive appeal 
of a decision denying a claim for service connection for 
residuals of a left heel injury.

3.  Whether the veteran has filed a timely substantive appeal 
of a decision denying a claim for service connection for 
residuals of a colonoscopy (including abdominal pain).

4.  Whether the veteran has filed a timely substantive appeal 
of a decision denying a claim for service connection for a 
low back disorder. 

5.  Whether the veteran has filed a timely substantive appeal 
of a decision denying a claim for service connection for a 
neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to June 
1994 and from October 1997 to September 1998, with 4 months 
and 19 days of active service prior to the former period of 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  After the rating 
decision was issued, the veteran moved to Wichita, Kansas.  
His claims file was then transferred to the RO in Wichita, 
Kansas. 


FINDINGS OF FACT

1.  In January 1999, the RO denied the veteran's claims for 
service connection for residuals of a right heel injury, 
residuals of a left heel injury, residuals of a colonoscopy 
(including abdominal pain), a low back disorder, and a neck 
disorder; the RO notified the veteran of this decision on 
January 26, 1999; in July 1999, the veteran effectively 
entered notice of disagreement; and on November 19, 1999, the 
RO issued a statement of the case. 



2.  The veteran did not file a substantive appeal with the RO 
until February 8, 2000.  


CONCLUSION OF LAW

As there is no timely substantive appeal, the Board lacks 
jurisdiction to review the veteran's claims for service 
connection for residuals of a right heel injury, residuals of 
a left heel injury, residuals of a colonoscopy (including 
abdominal pain), a low back disorder, and a neck disorder.  
38 U.S.C.A. § 7105(d)(3) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 has been met.  In this regard, in a 
letter issued in March 2001, the Board notified the veteran 
of the requirements regarding the timely submission of a 
substantive appeal, and invited the veteran to respond with 
evidence or argument in this regard, and the veteran chose 
not to respond.  Accordingly, the Board is satisfied that all 
necessary evidence to reach a conclusion with regard to this 
question has been obtained and that no further assistance to 
the veteran in acquiring medical evidence is required by the 
new statute.    

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a 


notice of disagreement and a formal appeal.  Roy v. Brown, 5 
Vet. App. 554 (1993).  Appellate review of a RO decision is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not 
perfect appeal by timely filing of a substantive appeal, the 
RO rating decision became final).  By regulation, this formal 
appeal must consist of either "a properly completed VA Form 
9 . . . or correspondence containing the necessary 
information."  38 C.F.R. § 20.202.  A properly completed VA 
Form 9 includes the signature of the claimant, his 
representative or his guardian.  See Fleshman v. West, 138 
F.3d 1429 (Fed. Cir. 1998 ), cert. denied 119 S. Ct. 371 
(1999).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO determination, as explained in 
the SOC, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (2000).

In this case, in September 1998, the veteran filed a claim 
for service connection for residuals of a right heel injury, 
residuals of a left heel injury, residuals of a colonoscopy 
(including abdominal pain), a low back disorder, and a neck 
disorder.  The RO denied these claims by a rating action 
issued January 1999.  The RO notified the veteran of these 
denials in a letter dated January 26, 1999.  The RO 


accepted a form from the veteran's representative, received 
in July 1999, as a notice of disagreement with these denials.  
The veteran also submitted a clear written expression of 
disagreement with denial of service connection in a Statement 
in Support of Claim form which was received by the RO in 
October 1999.  Subsequently, on November 19, 1999, the RO 
furnished the veteran a statement of the case.  He was also 
provided with a VA Form 9, with instructions as to the time 
period in which it had to be filed in order to perfect his 
appeals. 

The veteran did not file a substantive appeal with the RO, 
following issuance of the November 1999 statement of the 
case, until February 8, 2000, when he submitted (through his 
representative) the VA Form 9 indicating he wanted to appeal 
all of the issues listed on the statement of the case.  Prior 
to February 8, 2000, the veteran did not file any other 
correspondence expressing a desire to appeal the adverse 
decisions of the RO to the Board.  In this regard, the Board 
notes the veteran's submission of an Authorization to Release 
Information form.  However, this document provided for 
release of information but did not present specific arguments 
relating to errors of fact or law made by the RO, and did not 
even refer to any issues or claims.  See 38 C.F.R. § 20.202.  
The veteran also did not file a request for an extension of 
time.  

Accordingly, the Board finds that the veteran's substantive 
appeal as to the issues of entitlement to service connection 
for residuals of a right heel injury, residuals of a left 
heel injury, residuals of a colonoscopy (including abdominal 
pain), a low back disorder, and a neck disorder was untimely 
filed.  As there is no timely substantive appeal, the Board 
lacks jurisdiction to review the veteran's claims regarding 
these issues.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 
20.202, 20.302. 


ORDER

A substantive appeal for service connection for residuals of 
a right heel injury, residuals of a left heel injury, 
residuals of a colonoscopy (including abdominal 


pain), a low back disorder, and a neck disorder was not 
timely filed; accordingly, the appeals as to these issues are 
dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

